Exhibit 10.3


Loan No. 3437668


PROMISSORY NOTE A-1-1


$100,000,000.00
September 29, 2017


FOR VALUE RECEIVED THE ENTITIES LISTED ON SCHEDULE I HERETO (individually and/or
collectively, as the context may require, together with their respective
successors and permitted assigns, “Borrower”), each having its principal place
of business at c/o Griffin Capital Company, LLC, 1520 E. Grand Avenue, El
Segundo, CA 90245, Attention: Javier Bitar, hereby unconditionally promises to
pay to the order of BANK OF AMERICA, N.A., a national banking association,
having an address at 214 North Tryon Street, NC1-027-15-01, Charlotte, North
Carolina 28255 (“Lender”), or at such other place as the holder hereof may from
time to time designate in writing, the principal sum of ONE HUNDRED MILLION AND
NO/100 DOLLARS ($100,000,000.00), or so much thereof as is advanced, in lawful
money of the United States of America, with interest thereon to be computed from
the date of this Promissory Note A-1-1 (this “Note”) at the Interest Rate, and
to be paid in accordance with the terms of this Note and that certain Loan
Agreement dated the date hereof between Borrower and Lender (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Loan Agreement”). All capitalized terms not defined herein shall have
the respective meanings set forth in the Loan Agreement.


Article 1- PAYMENT TERMS; MANNER OF PAYMENT


Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date. This Note is subject to default
interest as provided in Article 2 of the Loan Agreement.


Article 2- DEFAULT AND ACCELERATION


The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due, after the expiration of applicable cure or grace periods, if any,
or if not paid on the Maturity Date or on the occurrence of any other Event of
Default.


Article 3 - LOAN DOCUMENTS


This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein. In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern and
control.


Article 4 - SAVINGS CLAUSE


Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the





--------------------------------------------------------------------------------




Maximum Legal Rate, (b) in calculating whether any interest exceeds the Maximum
Legal Rate, all such interest shall be amortized, prorated, allocated and spread
over the full amount and term of all principal indebtedness of Borrower to
Lender and (c) if through any contingency or event, Lender receives or is deemed
to receive interest in excess of the lawful maximum, any such excess shall be
deemed to have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.


Article 5 - NO ORAL CHANGE


This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.


Article 6 - WAIVERS


To the fullest extent now or hereinafter not prohibited by applicable law,
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non payment and all other notices of any kind except
as expressly provided in the Loan Agreement. To the fullest extent now or
hereinafter not prohibited by applicable law, no release of any security for the
Debt or extension of time for payment of this Note or any installment hereof,
and no alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note,
the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents. If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the limited liability company, and the term “Borrower,”
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company and its members shall not
thereby be released from any liability. If Borrower is a partnership, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership, and
the term “Borrower,” as used herein, shall include any alternate or successor
partnership, but any predecessor partnership and their partners shall not
thereby be released from any liability. If Borrower is a corporation, the
agreements contained herein shall remain in full force and be applicable
notwithstanding any changes in the shareholders comprising, or the officers and
directors relating to, the corporation, and the term “Borrower” as used herein,
shall include any alternative or successor corporation, but any predecessor
corporation shall not be relieved of liability hereunder. (Nothing in the
foregoing sentence shall be construed as a consent to, or a waiver of, any
prohibition or restriction on transfers of interests in such borrowing entity
which may be set forth in the Loan Agreement, the Mortgage or any other Loan
Documents.) If Borrower consists of more than one person or party, the
obligations and liabilities of each person or party shall be joint and several.


Article 7 - TRIAL BY JURY


BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL





--------------------------------------------------------------------------------




BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST
WITH REGARD TO THIS NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO
FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER BY BORROWER AND LENDER.


Article 8 - TRANSFER


Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the matter
arising from events thereafter occurring; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.


Article 9 - EXCULPATION


The provisions of Article 15 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.


Article 10 - GOVERNING LAW


This Note shall be governed, construed, applied and enforced in accordance with
Article 19 of the Loan Agreement.


Article 11 - NOTICES


All notices or other written communications hereunder shall be delivered in
accordance with Article 16 of the Loan Agreement.


Article 12 - DAMAGES


No claim may be made by Lender or its affiliates, directors, officers,
employees, attorneys or agents of any of them against Borrower, Guarantor, any
principal, director, officer, employee, advisor, beneficiary, shareholder,
partner, manager, member, trustee, agent or Affiliate of Borrower or Guarantor
or any legal representatives, successors or assigns of any of the foregoing, for
any (a) speculative, punitive, special or exemplary damages or (b) consequential
damages in the nature of alleged “lost profits” or “lost opportunities” arising
out of or related to the transactions contemplated by this Note or by the other
Loan Documents (in each case with respect to the foregoing clauses (a) and (b)
except to the extent that a party seeking indemnification of such amount has
paid or is required to pay to a third party such measure of damages).




[NO FURTHER TEXT ON THIS PAGE]





--------------------------------------------------------------------------------








Article 13 - STATE SPECIFIC PROVISIONS


Section 13.01 Notwithstanding the express intention of the parties that New York
law shall apply to this Note, if and to the extent that a court of competent
jurisdiction determines that California law applies to this Note, with respect
to the foregoing provisions contained in this Note, the following provision
shall apply with respect to the State of California.


ADDENDUM TO NOTE - CALIFORNIA


BY INITIALING BELOW, THE BORROWER EXPRESSLY ACKNOWLEDGES AND UNDERSTANDS THAT,
PURSUANT TO THE TERMS OF THIS NOTE, IT HAS AGREED THAT, EXCEPT AS SET FORTH IN
THE LOAN AGREEMENT, IT HAS NO RIGHT TO PREPAY THIS NOTE PRIOR TO THE LOCKOUT
DATE AND THAT IT SHALL BE LIABLE FOR THE YIELD MAINTENANCE PREMIUM (IF ANY) AND
ANY OTHER PREPAYMENT PREMIUM SET FORTH IN SECTION 2.6 OF THE LOAN AGREEMENT FOR
PREPAYMENT OF THIS NOTE UPON ACCELERATION OF THIS NOTE IN ACCORDANCE WITH ITS
TERMS AND THE TERMS OF THE LOAN AGREEMENT. FURTHER, BY INITIALING BELOW, THE
BORROWER WAIVES ANY RIGHTS IT MAY HAVE UNDER SECTION 2954.10 OF THE CALIFORNIA
CIVIL CODE, OR ANY SUCCESSOR STATUTE, AND EXPRESSLY ACKNOWLEDGES AND UNDERSTANDS
THAT THE LENDER HAS MADE THE LOAN IN RELIANCE ON THE AGREEMENTS AND WAIVER OF
THE BORROWER AND THAT THE LENDER WOULD NOT HAVE MADE THE LOAN WITHOUT SUCH
AGREEMENTS AND WAIVER OF THE BORROWER.


JB
Borrower Initials


WR GRIFFIN PATTERSON, LLC
THE GC NET LEASE (WEST CHESTER) INVESTORS, LLC
THE GC NET LEASE (LYNNWOOD I) INVESTORS, LLC
THE GC NET LEASE (PHOENIX DEER VALLEY) INVESTORS, LLC
THE GC NET LEASE (OAK BROOK) INVESTORS, LLC
THE GC NET LEASE (FRISCO PARKWOOD) INVESTORS, LLC
THE GC NET LEASE (IRVING) INVESTORS, LLC
THE GC NET LEASE (ATLANTA PERIMETER) INVESTORS, LLC
THE GC NET LEASE (IRVING CARPENTER) INVESTORS, LLC
THE GC NET LEASE (CHARLOTTE RESEARCH) INVESTORS, L.P.


[NO FURTHER TEXT ON THIS PAGE]




















Note





--------------------------------------------------------------------------------




Section 13.02 Notwithstanding the express intention of the parties that New York
law shall apply to this Note, if and to the extent that a court of competent
jurisdiction determines that Texas law applies to this Note, with respect to the
foregoing provisions contained in this Note, the following provision shall apply
with respect to the State of Texas.


ADDENDUM TO NOTE - TEXAS


Notwithstanding the express intention of the parties that New York law shall
apply to this Note, if and to the extent that a court of competent jurisdiction
determines that Texas law applies to this Note, with respect to the foregoing
provisions contained in this Note, the following provision shall apply with
respect to the State of Texas.


The term “Maximum Rate” shall mean the highest lawful rate of interest
applicable to this Note. In determining the Maximum Rate, due regard shall be
given to all payments, fees, charges, deposits, balances and agreements which
may constitute interest or be deducted from principal when calculating interest.
If Chapter 303 of the Finance Code, Vernon’s Texas Civil Statutes, is applicable
to this Note, and applicable state or federal law does not permit a higher
interest rate, the “weekly ceiling” (as defined in Chapter 303 of the Finance
Code, Vernon’s Texas Civil Statutes) shall be the interest rate ceiling
applicable to this Note and shall be the basis for determining the Maximum Rate.
If applicable state or federal law allows a higher interest rate or federal law
preempts the state law limiting the rate of interest, then the foregoing
interest rate ceiling shall not be applicable to this Note. If the Maximum Rate
is increased by statute or other governmental action subsequent to the date of
this Note, then the new Maximum Rate shall be applicable to this Note from the
effective date thereof, unless otherwise prohibited by applicable law.


Interest on the unpaid principal balance of this Note shall be computed on the
basis set forth in Article 1 of this Note (the “Stated Rate”), but in no event
shall the Stated Rate be greater than the Maximum Rate described immediately
above.


It is expressly stipulated and agreed to be the intent of Borrower and Lender
(the “Noteholder”) at all times to comply with applicable law governing the
Maximum Rate or amount of interest payable on or in connection with this Note
and the Loan (or applicable United States federal law to the extent that it
permits the Noteholder to contract for, charge, take, reserve or receive a
greater amount of interest than under law of the state in which the Property is
located). If the applicable law is ever judicially interpreted so as to render
usurious any amount called for under this Note or under the Mortgage or any
other Loan Document, or contracted for, charged, taken, reserved or received
with respect to the Loan, or if acceleration of the maturity of this Note or if
any prepayment by Borrower results in Borrower having paid any interest in
excess of that permitted by law, then it is Borrower’s and the Noteholder’s
express intent that all excess amounts theretofore collected by the Noteholder
be credited on the principal balance of this Note (or, if this Note has been or
would thereby be paid in full, refunded to Borrower), and the provisions of this
Note, the Mortgage and the other Loan Documents immediately be deemed reformed
and the amounts thereafter collectible hereunder and thereunder reduced, without
the necessity of the execution of any new documents, so as to comply with
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder. The right to accelerate maturity of this
Note does not include the right to accelerate any interest which has not
otherwise accrued on the date of such acceleration, and the Noteholder does not
intend to collect any unearned interest in the event of acceleration. All sums
paid or agreed to be paid to the Noteholder for the use, forbearance or
detention of the indebtedness evidence hereby shall, to the extent permitted by
applicable law be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full so that the rate or amount of
interest on account of such indebtedness does not exceed the Maximum Rate.
Notwithstanding any provisions contained in this Note, the Mortgage or in any of
the other Loan Documents that permit





--------------------------------------------------------------------------------




the compounding of interest, including, without limitation, any provision by
which any accrued interest is added to the principal amount of this Note, the
total amount of interest that Borrower is obligated to pay and the Noteholder is
entitled to receive with respect to this Note shall not exceed the amount
calculated on a simple (i.e., noncompounded) interest basis at the Maximum Rate
on principal amounts actually advanced to or for the account of Borrower,
including all current and prior advances and any advances made pursuant to the
Mortgage or other Loan Documents (such as for the payment of taxes, insurance
premiums, repairs and other expenses or costs).


EXCEPT AS EXPRESSLY PROVIDED IN THE LOAN AGREEMENT, BORROWER AND ALL OTHER
MAKERS, SIGNERS, SURETIES, GUARANTORS AND ENDORSERS OF THIS NOTE WAIVE DEMAND,
PRESENTMENT, NOTICE OF DISHONOR, NOTICE OF INTENT TO DEMAND OR ACCELERATE
PAYMENT HEREOF, DILIGENCE IN THE COLLECTING, GRACE, NOTICE AND PROTEST AND AGREE
TO ONE OF MORE EXTENSIONS FOR ANY PERIOD OR PERIODS OF TIME AND PARTIAL
PAYMENTS, BEFORE OR AFTER MATURITY, WITHOUT PREJUDICE TO LENDER HEREOF. IF
COLLECTION PROCEDURES ARE EVER COMMENCED, BY ANY MEANS, INCLUDING LEGAL
PROCEEDINGS OR THROUGH A PROBATE OR BANKRUPTCY COURT, OR IF THIS NOTE IS PLACED
IN THE HANDS OF ANY ATTORNEY FOR COLLECTION AFTER DEFAULT OR MATURITY, BORROWER
AGREES TO PAY ALL COSTS OF COLLECTION OR ATTEMPTED COLLECTION, INCLUDING
REASONABLE ATTORNEY’S FEES.




[NO FURTHER TEXT ON THIS PAGE]
































    























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.


BORROWER:


WR GRIFFIN PATTERSON, LLC, a Delaware limited liability company
THE GC NET LEASE (WEST CHESTER) INVESTORS, LLC, a Delaware limited liability
company
THE GC NET LEASE (LYNNWOOD I) INVESTORS, LLC, a Delaware limited liability
company
THE GC NET LEASE (PHOENIX DEER VALLEY) INVESTORS, LLC, a Delaware limited
liability company
THE GC NET LEASE (OAK BROOK) INVESTORS, LLC, a Delaware limited liability
company
THE GC NET LEASE (FRISCO PARKWOOD) INVESTORS, LLC, a Delaware limited liability
company
THE GC NET LEASE (IRVING) INVESTORS, LLC, a Delaware limited liability company
By:    GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware
limited
partnership, its sole member


By:    GRIFFIN CAPITAL ESSENTIAL ASSET REIT, Inc., a Maryland corporation, its
general partner
By:    /s/ Javier F. Bitar
Name:    Javier F. Bitar
Its:    Chief Financial Office and Treasurer


THE GC NET LEASE (ATLANTA PERIMETER) INVESTORS, LLC, a Delaware limited
liability company
THE GC NET LEASE (IRVING CARPENTER) INVESTORS, LLC, a Delaware limited liability
company
By:    SOR OPERATING PARTNERSHIP, LLC, a Delaware limited liability company, its
sole member
By:    GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, its sole member
By:    GRIFFIN CAPITAL ESSENTIAL ASSET REIT, Inc., a Maryland corporation, its
general partner


By:    /s/ Javier F. Bitar
Name:    Javier F. Bitar
Its:    Chief Financial Office and Treasurer


THE GC NET LEASE (CHARLOTTE RESEARCH) INVESTORS, L.P., a Delaware limited
partnership
By:    THE GC NET LEASE (CHARLOTTE RESEARCH) GP, LLC, a Delaware limited
liability company, its general partner
By:    GRIFFIN CAPITAL ESSENTIAL ASSET OPERATING PARTNERSHIP, L.P., a Delaware
limited
partnership, its sole member


By:    GRIFFIN CAPITAL ESSENTIAL ASSET REIT, Inc., a Maryland corporation, its
general partner


By:    /s/ Javier F. Bitar
Name:    Javier F. Bitar
Its:    Chief Financial Office and Treasurer
















Note





--------------------------------------------------------------------------------




SCHEDULE I


List of Borrowers


1.
The GC Net Lease (Phoenix Deer Valley) Investors, LLC, a Delaware limited
liability company



2.
WR Griffin Patterson, LLC, a Delaware limited liability company



3.
The GC Net Lease (Atlanta Perimeter) Investors, LLC, a Delaware limited
liability company



4.
The GC Net Lease (Oak Brook) Investors, LLC, a Delaware limited liability
company



5.
The GC Net Lease (Charlotte Research) Investors, L.P., a Delaware limited
partnership



6.
The GC Net Lease (West Chester) Investors, LLC, a Delaware limited liability
company



7.
The GC Net Lease (Frisco Parkwood) Investors, LLC, a Delaware limited liability
company



8.
The GC Net Lease (Irving) Investors, LLC, a Delaware limited liability company



9.
The GC Net Lease (Irving Carpenter) Investors, LLC, a Delaware limited liability
company



10.
The GC Net Lease (Lynnwood I) Investors, LLC, a Delaware limited liability
company






















































